DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 11-15, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. US 2004/0137139 (cited on Information Disclosure Statement dated March 15, 2019) in view of Clark US 2016/0143313 and Tamarkin et al. US 2008/0206161 as further evidenced by Hirao et al. US 4,685,597.
Regarding Claim 1, Diamond et al. discloses a resealable multiple confectionery delivery product capable of dispensing a flowable liquid confectionery (fluid candy 101) onto the surface of a solid confectionery (hard candy 104) (‘139, FIG. 1) (‘139, Paragraph [0017]).  The lid 106 is capable of resealing the confectionery delivery product (‘139, FIG. 1).  The delivery product comprises a hollow elongated base (cup 100) defining at least one liquid confectionery chamber having walls (sidewall 118), a closed end (bottom end 126), and an open end (open top end 124) defined by a neck (‘139, Paragraphs [0005], [0018], and [0026]).  The liquid chamber holds a liquid confectionery (flavored liquid 101) and the neck extends from the end of the hollow elongated base (cup 100) and has a matingly engageable outer surface (threads 132) (‘139, Paragraph [0018]).  A collared lid (circular disc 140) has an interior surface dimensioned to sealingly matingly engage with the outer surface (threads 132) of the 
Diamond et al. discloses that it was known in the art that there exists a liquid candy dispenser having an integrated dispensing tube wherein a candy cap includes a nozzle (valve) having a closed configuration and an open configuration that selectively dispenses liquid candy through the dispensing tube (‘139, Paragraph [0006]).  The nozzle (valve) would necessarily form an axial throughway and provide fluid communication with the interior of the liquid confectionery chamber when the collared lid is secured to the neck of the elongated base since valves are defined as devices for controlling the passage of fluid or air through a duct.  However, Diamond et al. is silent regarding incorporating such a nozzle being fixedly positioned and integrally formed on and projecting from an exteriorly exposed surface that is adjacent to the solid confectionery mounting and the nozzle plug being conformed to seal the axial 
Tamarkan et al. discloses an aerosol can comprising a nozzle (valve 100) containing an aperture that is covered by a nozzle plug (inner gasket 136) wherein the nozzle (valve 100) is fixedly positioned and integrally formed on and projecting from an exteriorly exposed surface that is adjacent to the solid confectionary mounting and the nozzle plug (inner gasket 136) being conformed to seal the axial throughway of the nozzle (valve 100) (‘161, FIG. 1) (‘161, Paragraphs [0177]-[0178]).  Hirao et al. provides evidence that it was known in the art to provide an aerosol container (‘597, Column 3, lines 1-15) that dispenses products in liquid, fluid, and paste form wherein the product is syrup, honey, chocolate, fruit paste, and marmalade (‘597, Column 8, lines 22-37).
Both Diamond et al. and Tamarkan et al. are directed towards the same field of endeavor of food dispensing containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Diamond et al. and incorporate a nozzle plug that seals the axial throughway of the nozzle as taught by Tamarkan et al. in order to selectively activate the nozzle when it is desired to dispense the contents of the container of Diamond et al.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the confectionery delivery product of Diamond et al. and incorporate a nozzle that is fixedly positioned and integrally formed on and projecting from an exteriorly exposed surface that is adjacent to the solid confectionery mounting in order to dispense the contents of 
Further regarding Claim 1, Diamond et al. modified with Tamarkan et al. is silent regarding the liquid confectionery chamber being compressible.
Clark discloses a confectionery delivery product comprising a compressible chamber (‘313, Paragraph [0005]).
Both Diamond et al. and Clarke are directed towards the same field of endeavor of confectionery delivery products made of a container that houses a candy/confection.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material from which the liquid confectionery chamber of Diamond et al. is made and construct the liquid confectionery chamber out of a compressible material as taught by Clarke in order to better force the contents of the container out of the cavity (‘313, Paragraph [0048]).
Further regarding Claim 1, in the event that it can be construed that Diamond et al. modified with Tamarkan et al. and Clarke is silent regarding the nozzle being integrally formed on the projecting from the exteriorly exposed surface and adjacent to the solid confectionery mounting, the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice in view of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP § 2144.04.V.B.).  Furthermore, one of ordinary skill in the art would want to place the nozzle (valve) of that is known in the Frooze Pop candy cap (‘139, Paragraph [0006]) to be disposed on and projecting from the exteriorly exposed surface and adjacent to the solid confectionery mounting in order to prevent the candy from 
Further regarding Claim 1, the limitations “for dispensing a flowable liquid confectionery onto the surface of a solid confectionery,” “dimensioned to sealingly matingly engage with said outer surface of said neck,” “said liquid receiving portion positioned to receive liquid confection from said nozzle upon compression of said liquid confectionery chamber,” and “wherein engaging the cover to said collared lid reseals the solid confectionery and nozzle to prevent delivery of said liquid confectionery” are seen to be recitations regarding the intended use of the “multiple component confectionery delivery product.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Diamond et al. modified with Tamarkan et al. and Clarke obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 2, Diamond et al. modified with Clarke is silent regarding the nozzle being formed on the exteriorly exposed surface at a location axially offset from the midpoint of the exteriorly exposed surface.  However, the configuration of the claimed nozzle is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed nozzle was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  The particular location of the nozzle does not impart any additional non-obvious functionality to the claimed confectionery delivery product.
Regarding Claim 3, Diamond et al. discloses the nozzle (valve) having a flow controlling dispensing valve (‘139, Paragraphs [0006] and [0028]).
Regarding Claim 4, Diamond et al. discloses the interior surface of the collared lid and the exterior surface of the matingly engagable outer surface of the neck being engageable via threaded fit (‘139, Paragraphs [0017]-[0018]).
Regarding Claim 5, Diamond et al. discloses the interior surface of the collared lid and the exterior surface of the matingly engageable outer surface of the neck being engageable via a snap fit (‘139, Paragraph [0022]).
Regarding Claim 6, Diamond et al. discloses the collared lid (disc 140) including a lip (lid receiving groove 152) projecting from a lower edge of the collared lid (disc 140) to abut a bottom edge of the cover (lid 106) when the cover (lid 106) is attached to the collared lid (disc 140) (‘139, Paragraph [0019]).
Regarding Claim 7, Diamond et al. discloses the cover (lid 106) enclosing the entire surface area of the exteriorly exposed surface (upper surface 148) (‘139, FIG. 3).
Further regarding Claim 7, Diamond et al. modified with Clarke is silent regarding the nozzle plug being integrally formed on a surface of the cover.  However, the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice in view of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP § 2144.04.V.B.).
Regarding Claim 9, Diamond et al. discloses the cover being attachable to the collared lid by an annular snap fit (‘139, Paragraph [0022]).
Regarding Claim 11, Diamond et al. discloses the hollow elongated base (cup 100), the collared lid (circular disc 140), and the cover (lid 106) having a substantially cylindrical profile when assembled (‘139, FIGS. 1 and 3).
Regarding Claim 12, Diamond et al. discloses the solid confectionery (hard candy 104) being affixed to the solid confectionery mounting (tube 144) with an interference fit (‘139, FIG. 3) (‘139 Paragraph [0023]).
Regarding Claim 13, Diamond et al. discloses the hard candy being any shape (‘139, Paragraph [0023]) but does not explicitly state that the shape resembles a human tongue.  However, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art in view of In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP § 2144.04.I.).
Regarding Claim 14, Diamond et al. discloses the solid confectionary being a hard candy (hard candy 104) and the hollow elongated base (cup 100) being substantially co-aligned along a single vertical axis (‘139, FIGS. 1 and 3).
Regarding Claim 15, Tamarkin et al. discloses the nozzle plug (inner gasket 136) being disposed on an interior surface of the cover (‘161, FIG. 1) (‘161, Paragraph [0177]).
Regarding Claim 17, Diamond et al. is silent regarding an exterior surface of the collared lid resembling a human face, an animal face, or a cartoon character.  However, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art in view of In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP § 2144.04.I.).
Regarding Claim 19, Diamond et al. discloses a resealable confectionery product comprising a liquid chamber (cup 100) housing a liquid confectionery (flavored liquid 101) (‘139, FIG. 3) (‘139, Paragraph [0018]).  The lid 106 is capable of resealing the confectionery product (‘139, FIG. 1).  The chamber includes an open end (open top end 124) defined by a neck having a threaded exterior surface, chamber walls (sidewall 118), and a base (bottom end 126) (‘139, Paragraphs [0005], [0018], and [0026]).  The liquid chamber holds a liquid confectionery (flavored liquid 101) and the neck extends from the end of the hollow elongated base (cup 100) and has a matingly engageable outer surface (threads 132) (‘139, Paragraph [0018]).  A collared lid (circular disc 140) has an interior surface dimensioned to sealingly matingly engage with the exterior surface (threads 132) of the liquid chamber neck.  A solid confectionery mounting element (tube 144) defines a first select configuration (‘139, FIG. 2) (‘139, Paragraphs [0019]-[0020]).  A solid confectionery (hard candy 104) with a mounting base (bottom of hard candy 104) and a liquid receiving portion (channel 180) is present.  The mounting base (bottom of hard candy 104) is dimensionally conforming to the first select 
Diamond et al. discloses that it was known in the art that there exists a liquid candy dispenser having an integrated dispensing tube wherein a candy cap includes a nozzle (valve) having a closed configuration and an open configuration that selectively dispenses liquid candy through the dispensing tube (‘139, Paragraph [0006]).  The nozzle (valve) would necessarily form an axial throughway and provide fluid communication with the interior of the liquid confectionery chamber when the collared lid is secured to the neck of the elongated base since valves are defined as devices for controlling the passage of fluid or air through a duct.  However, Diamond et al. is silent regarding incorporating such a nozzle being fixedly positioned and integrally formed on the cover and the nozzle plug being conformed to seal the axial throughway of the nozzle.  Diamond et al. is also silent regarding the liquid confectionery chamber being compressible.
Tamarkan et al. discloses an aerosol can comprising a nozzle (valve 100) containing an aperture that is covered by a nozzle plug (inner gasket 136) wherein the nozzle (valve 100) is fixedly positioned and integrally formed on and projecting from a cover and the nozzle plug (inner gasket 136) being conformed to seal the axial throughway of the nozzle (valve 100) (‘161, FIG. 1) (‘161, Paragraphs [0177]-[0178]).  Hirao et al. provides evidence that it was known in the art to provide an aerosol container (‘597, Column 3, lines 1-15) that dispenses products in liquid, fluid, and paste 
Both Diamond et al. and Tamarkan et al. are directed towards the same field of endeavor of food dispensing containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Diamond et al. and incorporate a nozzle plug that seals the axial throughway of the nozzle as taught by Tamarkan et al. in order to selectively activate the nozzle when it is desired to dispense the contents of the container of Diamond et al.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the confectionery delivery product of Diamond et al. and incorporate a nozzle that is fixedly positioned and integrally formed on the cover in order to dispense the contents of the container using pressurized gas without the need to tilt the container to use gravity to dispense the contents of the container of Diamond et al.
Further regarding Claim 19, Diamond et al. modified with Tamarkan et al. is silent regarding the liquid confectionery chamber being compressible.
Clark discloses a confectionery delivery product comprising a compressible chamber (‘313, Paragraph [0005]).
Both Diamond et al. and Clarke are directed towards the same field of endeavor of confectionery delivery products made of a container that houses a candy/confection.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material from which the liquid confectionery chamber of Diamond et al. is made and construct the liquid confectionery chamber out of a compressible material as 
Further regarding Claim 19, in the event that it can be construed that Diamond et al. modified with Tamarkan et al. and Clarke is silent regarding the plug member being integrally formed on the cover, the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice in view of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP § 2144.04.V.B.).  Furthermore, one of ordinary skill in the art would want to place the plug member nozzle (valve) of that is known in the Frooze Pop candy cap (‘139, Paragraph [0006]) to be disposed on the cover in order to prevent the candy from communicating with the outside air and to allow dispensing of the hard candy to the interior of the elongated base.
Further regarding Claim 19, the limitations “for delivery of a liquid confectionery onto an outer surface of a solid confectionery,” “to be matably engageable with said exterior surface of said compressible liquid chamber neck,” “to provide fluid communication with the interior of the compressible liquid chamber when the collared lid is engaged with said compressible liquid chamber neck,” and “conformed for insertion into the nozzle and obstruct fluid communication with the interior of the compressible fluid chamber when the cover is engaged with the collared lid to reseal the nozzle and solid confectionery and prevent delivery of said liquid confectionery” are seen to be recitations regarding the intended use of the “multiple component confectionery delivery product.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather 
Regarding Claim 21, Diamond et al. discloses the neck being cylindrical (‘139, FIG. 1).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. US 2004/0137139 in view of Clark US 2016/0143313 and Tamarkin et al. US 2008/0206161 as further evidenced by Hirao et al. US 4,685,597 as applied to claim 1 above in further view of Coleman et al. US 2003/0215549.
Regarding Claim 8, Diamond et al. modified with Clarke and Tamarkin et al. is silent regarding the cover being attachable to the collared lid by an interference fit.
Coleman et al. discloses a confectionery delivery product comprising a hollow elongated base (lower container 12), a collared lid (upper lid 14), a solid confectionery (removable lollipop 18), and a cover (removable cover 16) (‘549, FIG. 1) (‘549, Paragraph [0133]).  Coleman et al. further discloses the cover (removable cover 16) 
Both Diamond et al. and Coleman et al. are directed towards the same field of endeavor of confectionery delivery products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Diamond et al. and attach the cover to the collared lid via an interference fit since Coleman et al. teaches that interference fits was a known and conventional engagement mechanism between a cover and a collared lid of a confectionery delivery product.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. US 2004/0137139 in view of Clark US 2016/0143313 and Tamarkin et al. US 2008/0206161 as further evidenced by Hirao et al. US 4,685,597 as applied to claim 1 above in further view of Bernard US 2012/0190481.
Regarding Claim 13, Diamond et al. discloses the hard candy being any shape (‘139, Paragraph [0023]) but does not explicitly state that the shape resembles a human tongue.
Bernard teaches that molds in the shape of a human tongue are known in the art (‘481, Paragraph [0021]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hard candy that can be any shape of Diamond et al. and shape the solid confectionery into any geometrical shape as taught by Diamond et al. wherein Bernard teaches that molded tongue shapes are known in the art based upon the particular shape desired by a particular consumer.  The configuration of the claimed solid confectionery is a matter of choice which a person of ordinary skill in the art would In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Furthermore, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art in view of In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP § 2144.04.I.).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. US 2004/0137139 in view of Clark US 2016/0143313 and Tamarkin et al. US 2008/0206161 as further evidenced by Hirao et al. US 4,685,597 as applied to claim 1 above in further view of Lapeyrouse US 2019/0387766.
Alternatively regarding Claim 15, Lapeyrouse discloses a confectionery delivery product comprising a nozzle plug (nozzle sealing plug 156) disposed on an interior surface of a cover (cap top 152) (‘766, FIG. 1) (‘766, Paragraph [0028]).
Both Diamond et al. and Lapeyrouse are directed towards the same field of endeavor of confectionery delivery products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Diamond et al. and incorporate the nozzle plug to be disposed on an interior of a cover since Lapeyrouse teaches that nozzle plugs were known and conventional to be placed on an interior surface of the cover.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. US 2004/0137139 in view of Clark US 2016/0143313 and Tamarkin et al. US 2008/0206161 as further evidenced by Hirao et al. US 4,685,597 as applied to claim 1 above in further view of Kassouni US 2015/0096914.
Regarding Claim 16, Diamond et al. is silent regarding the hollow elongated base molded to resemble a human.
Kassouni discloses a food container comprising a hollow elongated base (container base 24) molded to resemble a human (Santa Clause) (‘914, FIG. 1) (‘914, Paragraph [0019]).
Both Diamond et al. and Kassouni are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hollow elongated base of Diamond et al. to be molded to resemble a human as taught by Coleman et al. since matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art in view of In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP § 2144.04.I.).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. US 2004/0137139 in view of Clark US 2016/0143313 and Tamarkin et al. US 2008/0206161 as further evidenced by Hirao et al. US 4,685,597 as applied to claim 1 above in further view of Coleman et al. US 6,811,279.
Regarding Claim 18, Diamond et al. is silent regarding an exterior surface of the cover being molded or printed with the likeness of a face of a human.
Coleman et al. discloses a confectionery delivery product (novelty device 1) comprising a cover (confection 11) (‘279, FIG. 1) (‘279, Column 2, lines 34-65) wherein an exterior surface of the cover is molded with the likeness of a face of a human (‘279, Column 3, lines 10-20).

    PNG
    media_image1.png
    813
    412
    media_image1.png
    Greyscale

Both Diamond et al. and Coleman et al. are directed towards the same field of endeavor of confectionery delivery products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the exterior surface of the cover of Diamond et al. to be molded with the likeness of a face of a human as taught by Coleman et al. since matters relating to ornamentation only which have no In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP § 2144.04.I.).

Response to Arguments
Applicant’s arguments with respect to Claims 1-9, 11-19, and 21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The current rejection relies on Diamond et al. modified with Clarke and Tamarkan et al.
With respect to applicant’s arguments on Pages 9-11 of the Remarks filed May 5, 2021 regarding the combination of Diamond et al. modified with Clarke, it is noted that Clarke is currently only being relied upon to teach the limitations regarding liquid confectionery chamber being compressible.  Clarke is not being relied upon to teach any modification of the any valve structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim et al. US 2008/0185067 discloses that it was known in the art that pressurized containers are used to dispense food items (‘067, Paragraph [0005]).
Lott et al. US 2007/0290006 discloses a cover assembly for a valve for dispensing liquid food out of a pressurized aerosol can (‘006, Paragraph [0003]).
Rueschhoff et al. US 2006/0000853 discloses a container dispensing food products (‘853, Paragraph [0022]).
Day US 2019/0161233 discloses a decorative balloon having a shape in the profile of a character’s head, e.g. Santa Claus (‘233, FIG. 4) (‘233, Paragraphs [0037]-[0038]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERICSON M LACHICA/Examiner, Art Unit 1792